NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/399,196, which is a broadening reissue application of U.S. Application No. 15/861,549 (hereinafter the “549 Application"), entitled PUSHBUTTON SWITCH WITH LIGHT-TRANSMITTING INDICIA ON THE PUSHBUTTON, which issued as U.S. Patent No. 10,777,370 (hereinafter the “370 Patent") on September 15, 2020.
The status of the claims is as follows:
Claims 1-10 are pending and examined herein.
Claims 1-7 and 10 are rejected.
Claims 8 and 9 are allowed.

I. STATUS OF CLAIMS
The 370 Patent issued with claims 1-10.
Applicant filed a preliminary amendment on August 11, 2021 (hereinafter the "2021 Preliminary Amendment") along with the filing of the present application.  In the 2021 Preliminary Amendment, patent claims 1, 6, 8 and 10 were amended and patent claims 2-5, 7 and 9 were unchanged.
Therefore, claims 1-10 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 549 Application.  

III. OBJECTIONS TO AMENDMENTS
37 C.F.R. §1.173 (in part)
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The amendments to the claims provided in the 2021 Preliminary Amendment are objected to because they are not compliant with §1.173, which requires proper markings as provided above, i.e., brackets for deletions and underlining for insertions.  The 2021 Preliminary Amendment uses strikethrough, which is not proper in reissue.  Appropriate corrections are required in response to this Office action.

IV. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112(f). See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. §112(f) because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112(f), the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

V. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation Rejections Applying Tholin
Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2002/0021562 to Tholin et al. (hereinafter “Tholin”).
Regarding claim 1, Tholin discloses an illuminated pushbutton for a pushbutton switch (See Tholin FIGS. 1 and 2, reprinted below), comprising

    PNG
    media_image1.png
    330
    448
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    226
    380
    media_image2.png
    Greyscale

Tholin FIG. 1						Tholin FIG. 2
a) a pushbutton having a hollow interior, a front end, and a stem (See FIGS. 1 and 2 above, pushbutton 4), wherein the front end of said pushbutton is positioned in a front end of a housing; 
See FIGS. 1 and 2 above, note pushbutton 4 which is positioned in a front end of housing 2.
and a light source transmits light through the housing to the pushbutton; 
See FIGS. 1 and 2 above, note LEDs 16 and 17. 
b) an indicia cover having a front surface with a dark background and a rear surface, wherein the indicia cover is attached to the front end of said pushbutton; 
See FIGS. 1 and 2 above and ¶0040, note indicia mask 18 which can be opaque with a portion removed corresponding to a desired message or pattern. 
c) said indicia cover is non-light transmitting and does not allow the passage of light from the light source through said indicia cover except for indicia positioned on said indicia cover, the indicia being light transmitting and allowing the passage of light through said indicia cover, wherein the light source transmits light to the front end of the housing and to the rear surface of said indicia cover and wherein the light from the light source passes through the indicia and lights the indicia, making the indicia visible on the front surface of said indicia cover and on the front end of said pushbutton.
See FIGS. 1 and 2 above, note these features are merely properties of the structures shown.
Regarding claim 3, Tholin discloses the pushbutton of claim 1 and further wherein the light source is a light emitting diode.
See FIGS. 1 and 2 above, note LEDs 16 and 17. 
Regarding claim 4, Tholin discloses the pushbutton of claim 1 and further comprising said indicia cover having an adhesive on its rear surface to attach said indicia cover to the front end of said pushbutton.
See ¶0040 wherein the indicia mask 18 is “a label which is stuck on the front face 19.”
Regarding claim 5, Tholin discloses the pushbutton of claim 1 and further comprising components in the housing between the light source and said pushbutton being constructed to allow transmission of light from the light source to said pushbutton.
See FIGS. 1 and 2 above, note further components 9 and 13 which provide such “allowance.”
Regarding claim 6, Tholin discloses the pushbutton as discussed with regard to FIGS. 1 and 2 above and claims 1 and 3-5 and further discloses an illuminated pushbutton for a pushbutton switch, comprising: 
a) a pushbutton having a hollow interior, a front end, and a stem wherein the front end of said pushbutton is positioned in a front end of a housing;
See FIGS. 1 and 2 above, note pushbutton 4 is positioned in a front end of housing 2.
a light emitting diode transmits light through the housing to the pushbutton; 
See FIGS. 1 and 2 above, note LEDs 16 and 17. 
b) an indicia cover having a front surface with a dark background and a rear surface, wherein the indicia cover is attached to the front end of said pushbutton; 
See FIGS. 1 and 2 above and ¶0040, note indicia mask 18 which can be opaque with a portion removed corresponding to a desired message or pattern. 
c) said indicia cover is non-light transmitting and does not allow the passage of light from the light emitting diode through said indicia cover except for indicia positioned on said indicia cover, the indicia being light transmitting and allowing the passage of light through said indicia cover, wherein the light emitting diode transmits light to the front end of the housing and to the rear surface of said indicia cover and wherein the light from the light emitting diode passes through the indicia and lights the indicia, making the indicia visible on the front surface of said indicia cover and on the front end of said pushbutton; 
See FIGS. 1 and 2 above, note these features are merely properties of the structures shown.
d) said indicia cover having an adhesive on its rear surface to attach said indicia cover to said front end of said light transmitting pushbutton; and 
See ¶0040 wherein the indicia mask 18 is “a label which is stuck on the front face 19.”
e) components in the housing between the light source and said pushbutton being constructed to allow transmission of light from the light source to said pushbutton.
See FIGS. 1 and 2 above, note further components 9 and 13 which provide such “allowance.”

Anticipation Rejections Applying Eaton
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5,150,257 to Mohabbatizadeh et al. and assigned to Eaton Corp. (hereinafter “Eaton”).
Regarding claim 1, Eaton discloses an illuminated pushbutton for a pushbutton switch (See Eaton FIGS. 1 and 2, reprinted below), comprising

    PNG
    media_image3.png
    603
    355
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    631
    275
    media_image4.png
    Greyscale

Eaton FIG. 1					Eaton FIG. 2
a) a pushbutton having a hollow interior, a front end, and a stem (See FIGS. 1 and 2 above, pushbutton 4), wherein the front end of said pushbutton is positioned in a front end of a housing; 
See FIGS. 1 and 2 above, note pushbutton items 4 and 18 which are positioned in a front end of housing 38.
and a light source transmits light through the housing to the pushbutton; 
See FIGS. 1 and 2 above, note LEDs 8. 
b) an indicia cover having a front surface with a dark background and a rear surface, wherein the indicia cover is attached to the front end of said pushbutton; 
See FIGS. 1 and 2 above and col. 4, lines 9-20, note indicia plate 22. 
c) said indicia cover is non-light transmitting and does not allow the passage of light from the light source through said indicia cover except for indicia positioned on said indicia cover, the indicia being light transmitting and allowing the passage of light through said indicia cover, wherein the light source transmits light to the front end of the housing and to the rear surface of said indicia cover and wherein the light from the light source passes through the indicia and lights the indicia, making the indicia visible on the front surface of said indicia cover and on the front end of said pushbutton.
See FIGS. 1 and 2 above, note these features are merely properties of the structures shown.
Regarding claim 3, Eaton discloses the pushbutton of claim 1 and further wherein the light source is a light emitting diode.
See FIGS. 1 and 2 above, note LEDs 8. 

VI. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Obviousness Rejections Applying Tholin and Jacoby
Claims 4 and 6 are alternatively rejected under 35 U.S.C. §103 as being obvious over Tholin as discussed above, and in view of U.S. Patent Application Publication No. 2006/0019053 to Jacoby et al. (hereinafter “Jacoby”).  This rejection is made in the alternative that the label of Tholin is not attached or stuck via an adhesive.
As discussed above, Examiners find that Tholin discloses and teaches the use of a label for the indicia cover, which is stuck to the pushbutton.  Examiners further find that this necessarily implies an adhesive between the label and the pushbutton.  Nevertheless, if not necessary or inherent, Examiners further find that Jacoby teaches affixing labels to surfaces either by placing an adhesive on the label or by placing the adhesive on the surface to which the label is attached (See Jacoby ¶0029).  It would have thus been obvious at the time the invention was filed to use an adhesive in the manner as taught by Jacoby for the label and pushbutton as taught by Tholin.  One having ordinary skill in the art would do so for “securing the label to the label-receiving surface” (See Jacoby ¶0029).

Obviousness Rejections Applying Eaton and Verdu
Claims 2 and 10 are rejected under 35 U.S.C. §103 as being obvious over Easton as discussed above with regard to claim 1, and in view of U.S. Patent Application Publication No. 2007/0246337 to Verdu et al. (hereinafter “Verdu”).
Regarding claim 2, Eaton teaches the features of claim 1 and discussed above and further teaches a lens positioned adjacent to the front end of the pushbutton (See Eaton FIGS. 1 and 2 above, lens 34 at front of pushbutton items 4/18).  However, Eaton does not teach a cap on the lens.  Nevertheless, Verdu teaches a lighted pushbutton assembly (See Verdu FIG. 6, reprinted below), comprising a pushbutton 

    PNG
    media_image5.png
    386
    447
    media_image5.png
    Greyscale

Verdu FIG. 6
assembly having a lens positioned at the front end thereof and covered with a light transmitting cap (See VErdu FIG. 6 above, pushbutton 38, lens 39 and transparent cover 7).  It would have been obvious at the time the invention was filed to provide a transparent cover over the lens in the pushbutton assembly of Eaton in the manner as taught by Verdu.  One having ordinary skill in the art would have done so to provide protection to the lens assembly and further to provide a press point for operation of the switch (See Verdu ¶0005).
Regarding claim 10, the proposed combination of Eaton and Verdu for claim 2 above teach an illuminated pushbutton for a pushbutton switch, comprising: 
a) a pushbutton having a hollow interior, a front end, and a stem, wherein the pushbutton is positioned in a front end of a housing;
See Eaton FIGS. 1 and 2 above, note pushbutton items 4 and 18 which are positioned in a front end of housing 38.
a light source transmits light through the housing to the pushbutton;
See Eaton FIGS. 1 and 2 above, note LEDs 8. 
wherein a lens is positioned adjacent to the front end of said light transmitting pushbutton, said lens being covered with a light transmitting cap; 
See Eaton FIGS. 1 and 2 above, lens 34.  Note also combination with Verdu wherein the lens 34 would be covered with light transmitting cap. See Verdu FIG. 6 above, light transmitting cap/cover 7 over lens 39.
b) an indicia cover having a front surface with a dark background and a rear surface, wherein the indicia cover is attached to the light transmitting cap; and 
See Eaton FIGS. 1 and 2 above and col. 4, lines 9-20, note indicia plate 22. 
c) said indicia cover is non-light transmitting and does not allow the passage of light from the light source through said indicia cover except for indicia positioned on said indicia cover, the indicia being light transmitting and allowing the passage of light through said indicia cover, wherein the light source transmits light to the front end of the housing and to the rear surface of said indicia cover and wherein the light from the light source passes through the indicia and lights the indicia, making the indicia visible on the front surface of the said indicia cover and on the light transmitting cap.
See Eaton FIGS. 1 and 2 above and Verdu FIG. 6 above, note these recitations are merely properties of the structures shown and as proposed in the combination of these references, i.e., a light transmitting cap over the lens in the pushbutton switch assembly of Eaton.

Obviousness Rejections Applying Kikuya, Fan and Bui
Claim 6 is rejected under 35 U.S.C. §103 as being obvious over U.S. Patent Application Publication No. 2005/0224322 to Kikuya et al. (hereinafter “Kikuya”) in view of U.S. Patent Application No. GB2269686 to Kwan Siu Fan (hereinafter “Fan”) and U.S. Patent No. 6,654,077 to Doanh Bui (hereinafter “Bui”). 
Regarding claim 6, Kikuya teaches an illuminated pushbutton for a pushbutton switch (See Kikuya FIG. 2, reprinted below), comprising: 

    PNG
    media_image6.png
    445
    744
    media_image6.png
    Greyscale

Kikuya FIG. 2
a) a pushbutton having a hollow interior, a front end, and a stem wherein the front end of said pushbutton is positioned in a front end of a housing;
See Kikuya FIG. 2 above, pushbutton 7 is positioned in a front end of housing 2.
a light emitting diode transmits light through the housing to the pushbutton; 
See Kikuya FIG. 2 above and ¶0029, note LED 14. 
b) an indicia cover having a front surface with a light background and a rear surface, wherein the indicia cover is attached to the front end of said pushbutton; 
See Kikuya FIG. 2 above, note indicia/LCD 6 which is a positively biased LCD which has a generally transparent background with indicia blocking light. 
c) said indicia cover is generally light transmitting and allows the passage of light from the light emitting diode through said indicia cover except for indicia positioned on said indicia cover, the indicia being non-light transmitting and allowing the passage of light through said indicia cover, wherein the light emitting diode transmits light to the front end of the housing and to the rear surface of said indicia cover and wherein the light from the light emitting diode passes through the indicia and lights the indicia, making the indicia visible on the front surface of said indicia cover and on the front end of said pushbutton; 
See Kikuya FIG. 2 above, note these features are merely properties of the structures shown.  Note indicia/LCD 6 which is a positively biased LCD which has a generally transparent background with indicia blocking light. 
e) components in the housing between the light source and said pushbutton being constructed to allow transmission of light from the light source to said pushbutton.
See FIG. 2 above, note further components 8 and 9 which provide such “allowance.”
However, while Kikuya teaches the use of a positively biased LCD, i.e., a transparent background with opaque indicia, Kikuya does not teach the use of an opaque background with transparent indicia, i.e., a negatively biased LCD.  Nevertheless, the use of either a positively biased LCD or a negatively biased LCD are known equivalents in the art.  For example, as taught in Fan, 
Preferably, the LCD display is negatively biased, so that the numerals showing the time appear clear to the eye, with the surrounding background being opaque. With such an arrangement, when the light emitting diode 7 are actuated by depression of switch S1, the light therefrom shines through the transparent numeral-forming regions thus giving the impression that the time display itself is formed from light emitting diodes. Alternatively, the display may be positively biased as is normally used, although the LED effect would not be produced. [Fan page 4, lines 1-10]

It would thus have been obvious at the time the 549 Application was filed to use a negatively biased LCD in lieu of the positively biased LCD in the pushbutton switch of Kikuya.  One having ordinary skill in the art would do so because as noted by Fan, either such LCD may be used.1  Furthermore, applying a negatively biased LCD display, as noted in the cited portion of Fan, using a negative display provides gives the impression the display is formed of LEDs.
Furthermore, while this combination, particularly Kikuya, teaches placing the indicia/LCD on the front end of the pushbutton, neither references specifically discusses an adhesive.  Nevertheless, Bui teaches a manner of attachment of an LCD wherein the LCD has an adhesive on its rear surface for attachment.  It would have been obvious at the time the 549 Application was filed to provide an adhesive on the rear surface of the LCD for attachment as taught by Bui in the combination of Kikuya and Fan.  One having ordinary skill in the art would do so to secure the LCD in the manner to which it is mounted in the assembly of Kikuya.

Obviousness Rejections Applying Kikuya, Fan, Bui and Verdu
Claim 7 is rejected under 35 U.S.C. §103 as being obvious over Kikuya, Fan and Bui in the combination as proposed above for claim 6, and further in view of Verdu.  Regarding claim 7, Kikuya, Fan and Bui teach the features of claim 6 as discussed above and further teaches a lens positioned adjacent to the front end of the pushbutton (See Kikuya FIG. 2 above, lens 11 at front of pushbutton).  However, this combination does not teach a cap on the lens.  Nevertheless, Verdu teaches a lighted pushbutton assembly (See Verdu FIG. 6, reprinted below), comprising a pushbutton 

    PNG
    media_image5.png
    386
    447
    media_image5.png
    Greyscale

Verdu FIG. 6
assembly having a lens positioned at the front end thereof and covered with a light transmitting cap (See Verdu FIG. 6 above, pushbutton 38, lens 39 and transparent cover 7).  It would have been obvious at the time the invention was filed to provide a transparent cover over the lens in the pushbutton assembly of Kikuya, Fan and Bui in the manner as taught by Verdu.  One having ordinary skill in the art would have done so to provide protection to the lens assembly and further to provide a press point for operation of the switch (See Verdu ¶0005).

VII. ALLOWABLE SUBJECT MATTER
	Claims 8 and 9 are allowed.  Regarding these claims, the prior art of record herein does not teach “said pushbutton being connected to a multipin pushbutton switch by connection of the stem of the push button to a silicon cap, the silicon cap having a ratchet system whereby said pushbutton operates the multipin pushbutton switch” in combination with the other features of the claims.

VIII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 370 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

IX. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

X. CONCLUSION
Claims 1-10 are pending and examined herein.
Claims 1-7 and 10 are rejected.
Claims 8 and 9 are allowed.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264. The examiner can normally be reached 8:30am - 5:00pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Fischer can be reached on (571) 272-6779. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        





Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See also U.S. Patent No. 4,812,837 which provides that “a display device that can selectively present data in a negative or positive picture mode depending upon the type of display data, making the best use of the advantages of each picture mode.”  See also U.S. Patent Application Publication No. 2013/0165085 ¶0054 wherein the LCD can be a “positive display” or a “negative display.”